Citation Nr: 1039326	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-39 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the Veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in January 2006.  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006), held that the VCAA notice requirements 
applied to all elements of a claim. 

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  For records in custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the claimant 
must provide information sufficient for the records custodian to 
conduct a search.  38 C.F.R. § 3.159(c)(2).

A preliminary review of the record with respect to the Veteran's 
claim of entitlement to service connection for PTSD discloses a 
need for a further development prior to final appellate review.  
In this regard, the Board finds that there may be outstanding VA 
medical records pertinent to the current claim that should be 
associated with the claims file before a decision on the merits 
of the claim can be undertaken.  Additionally, efforts should be 
taken to further research the Veteran's alleged in service 
stressor.

A review of the records indicates that the Veteran received 
treatment from the New Orleans, Louisiana and Dallas, Texas VA 
Medical Centers (VAMC).  The evidence of record reflects 
treatment records from the New Orleans VAMC from November 1987 to 
December 1987 and from November 2004 to August 2005.  The 
Veteran's treatment records include a July 2005 letter from a 
staff psychiatrist which stated that the Veteran had been under 
his care for PTSD since July 2004.  Therefore, on remand, the 
Veteran's VA treatment records from the New Orleans VAMC from 
December 1987 to November 2004 should be obtained.  

Additionally, the most recent VAMC records are dated in January 
2006.  On remand, the Veteran's VA treatment records since 
January 2006 should be obtained.

The Veteran has reported in several statements that his stressor 
was seeing a friend killed in a bar fight off base.  See February 
2006 Stressor Statement, May 2007 Statement, August 2009 
Statement, December 2009 Statement.  In an August 2009 statement 
the Veteran reported that his stressor occurred when a fellow 
service member was killed in a bar fight in Merced, California.  
The Veteran reported that the time period for the fight was 
between 1969 and 1970 and provided the name of his fellow service 
member who was stationed Castle Air Force Base at the time.

In the November 2009 Supplemental State of the Case, the RO made 
a formal finding of a lack of information required to verify the 
stressor in connection to the Veteran's claim.  The RO found that 
the Veteran's stressor could not be verified as there was "no 
way of providing verification that the incident occurred."
 
However, the Board notes that no attempt to research the death of 
the Veteran's fellow service member was undertaken after the 
Veteran provided the service member's name and the dates and 
location of the incident in order to determine whether the 
Veteran's assertions were consistent with the circumstances of 
his service.  See, e.g., 38 U.S.C.A. § 1154(a) (West 2002).  The 
Veteran's personnel records confirm that he was stationed at 
Castle Air Force Base, California from 1969 to 1970.  Therefore, 
on remand, efforts should be made to research and verify the 
Veteran's claimed in service stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to 
the Veteran's service connection claim, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Specifically, the 
Veteran should be notified of alternate 
methods, including lay evidence, police 
reports, buddy statements, etc, to 
verify his claimed in-service stressors.

2.  The RO/AMC must contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to 
his PTSD, including any and all records 
from the New Orleans VAMC dated from 
December 1987 to  November 2004 and any 
and all VA treatments records since 
January 2006.  An attempt must be made 
to obtain, with any necessary 
authorization from the Veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that cannot 
be obtained must be identified; (b) the 
efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claims must be noted.  
The Veteran must then be given an 
opportunity to respond.

3.  The RO/AMC should take appropriate 
action to verify the Veteran's reported 
stressors by researching whether any 
U.S. service members were injured or 
killed in a bar fight in Merced, 
California between 1969 and 1970.  

If, on remand, the Veteran provides any 
additional information regarding his 
stressors that would allow for 
verification by the U.S. Army and Joint 
Services Record Center (JSRRC), then 
the AMC/RO should forward the Veteran's 
stressor information to JSRRC, 701 
Telegraph Road, Alexandria, VA 22315- 
3802, and/or any other pertinent 
resources.

4.  If, and only if, the RO/AMC has 
verified the Veteran's in-service 
stressor after conducting the above 
research and receiving a response from 
JSRRC if contacted (and any other 
contacted entity) and associating with 
the claims file all available records 
and/or responses received pursuant to 
the above-requested development, the 
Veteran should be scheduled for a VA 
psychiatric examination.  The claims 
file should be reviewed by the 
examiner.

Psychological testing should be 
conducted with a view toward 
determining whether the Veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner should thereafter 
review the Veteran's claims file and 
test results, examine the Veteran, and 
provide an opinion as to whether the 
Veteran has symptomatology that meets 
the diagnostic criteria for PTSD.

The examiner should identify the 
specific stressor underlying any 
diagnosis of PTSD and should comment 
upon the link between the current 
symptomatology and the Veteran's 
reported in-service stressor(s).

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  A complete rationale 
should be provided for all opinions 
expressed.

The claims folder and a copy of this 
decision must be reviewed by the 
examiner and the examiner should 
provide a complete rationale for any 
opinion given.  The examiner should 
specifically identify that he or she 
has reviewed the claims file and 
medical records.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


